DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 29 and 39 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
 	Claim(s) 28 and 38 is/are objected to because of the following informalities:  
Claims 28 and 38 recite “the simultaneous data transmission” but it should be “” because it is introduced for the first time.	Claim 38 recites “determine the transmission capacity of the user equipment on the combination” but it should be “determine the transmission capacity of the user equipment based on the combination”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 25-27, 31, 35-37, and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Lieshout et al. (US 2019/0110190 A1).

Regarding claim 25, Van Lieshout discloses A method for eliminating intermodulation interference, comprising:
determining, by a base station, a second signaling based on a first signaling (Fig. 2, [0061]: eNB 104 in E-UTRAN (=base station) determines to send a UECapabilityEnquiry message 205 (=second signaling) to UE 102 based on message 202 (=first signaling)), wherein the first signaling is a user equipment capability enquiry signaling to be sent from the user equipment to the base station (Fig. 2, [0058]: message 202 is a UECapabilityInformation message 202 (=user equipment capability enquiry signaling) to be sent by UE 102 (=user equipment) to eNB 104 before the eNB 104 sends the UECapabilityEnquiry message 205. Note: Examiner uses broadest reasonable interpretation for “user equipment capability enquiry signaling” and maps this signaling to UECapabilityInformation message 202 of Van Lieshout because the claim and the original specification do not specify the intention of using this signaling. They merely require the signaling to be sent by the UE), and the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands (Fig. 3, [0061]-[0062]: UECapabilityEnquiry message 205 is a request that covers B5C capabilities and includes requestedFrequencyBands (=instruction information) requesting the UE to provide supported CA band combinations and non-CA bands (=transmission capacity on a combination of different frequency bands). [0011]: B5C capabilities is 5 bands or more combinations for CA. [0063]: legacy CA band combinations includes up to 2 downlink and 1 uplink carriers) and
sending, by the base station, the second signaling to the user equipment (Fig. 2, [0061]: eNB 104 sends UECapabilityEnquiry message 205 to UE 102).

Regarding claim 26, Van Lieshout discloses all features of claim 25 as outlined above. 
Van Lieshout further discloses wherein determining, by the base station, the second signaling based on the first signaling comprises (Fig. 2, [0061]: eNB 104 in E-UTRAN (=base station) determines to send a UECapabilityEnquiry message 205 (=second signaling) to UE 102 based on message 202 (=first signaling)):
obtaining the second signaling by adding a third signaling to the user equipment capability enquiry signaling (Fig. 3, [0062]: UECapabilityEnquiry message 205 is modified to include a field for requestedFrequencyBands (=third signaling). [0062]: UECapabilityEnquiry message 205 covers information indicated by UECapabilityInformation message 202), wherein the third signaling instructs the user equipment to send the transmission capacity on the combination of different frequency bands (Fig. 3, [0062]: field for requestedFrequencyBands is used to request the UE to provide 5BC capabilities and supported CA band combinations and non-CA bands. [0011]: B5C capabilities is 5 bands or more combinations for CA. [0063]: legacy CA band combinations includes up to 2 downlink and 1 uplink carriers).


Van Lieshout further discloses wherein the third signaling comprises a frequency band list, and the frequency band list comprises two or more frequency bands ([0062]: field for requestedFrequencyBands comprises a list of frequency bands. Note: [0062] uses the plural form of “frequency bands”; therefore, the list includes at least two frequency bands).

Regarding claim 31, Van Lieshout discloses A method for eliminating intermodulation interference applied to a user equipment, comprising:
receiving a second signaling sent by a base station (Fig. 2, [0061]: UE 102 receives UECapabilityEnquiry message 205 (=second signaling) from eNB 104 (=base station)), wherein the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands (Fig. 3, [0061]-[0062]: UECapabilityEnquiry message 205 is a request that covers B5C capabilities and includes requestedFrequencyBands (=instruction information) requesting the UE to provide supported CA band combinations and non-CA bands (=transmission capacity on a combination of different frequency bands). [0011]: B5C capabilities is 5 bands or more combinations for CA. [0063]: legacy CA band combinations includes up to 2 downlink and 1 uplink carriers);
determining a response signaling based on the second signaling (Fig. 2, [0063]-[0064]: UE determines to send UECapabilityInformation message 206 (=response signaling) in response to receiving the UECapabilityEnquiry message 205), wherein the response signaling carries the transmission capacity of the user equipment on the combination of different frequency bands ([0063]: UECapabilityInformation message 206 includes CA band combinations. [0061]: UECapabilityEnquiry message 205 also requests B5C capabilities which were not provided in UECapabilityInformation message 202, see [0058], because it has been agreed in the principle within ; and
sending, by the user equipment, the response signaling to the base station (Fig. 2, [0063]-[0064], [0076]: UE sends UECapabilityInformation message 206 to eNB 104).

Regarding claim 35, Van Lieshout discloses A base station (Fig. 2: eNB 104), comprising:
a processor ([0120]: machine-readable storage stores programs comprising instructions to be executed (=processor)); and
a memory for storing processor-executable instructions ([0120]: machine-readable storage stores programs comprising instructions to be executed);
wherein the processor is configured to ([0120]: machine-readable storage stores programs comprising instructions to be executed):
determine, by a base station, a second signaling based on a first signaling (Fig. 2, [0061]: eNB 104 in E-UTRAN (=base station) determines to send a UECapabilityEnquiry message 205 (=second signaling) to UE 102 based on message 202 (=first signaling)), wherein the first signaling is a user equipment capability enquiry signaling to be sent from the user equipment to the base station (Fig. 2, [0058]: message 202 is a UECapabilityInformation message 202 (=user equipment capability enquiry signaling) to be sent by UE 102 (=user equipment) to eNB 104 before the eNB 104 sends the UECapabilityEnquiry message 205. Note: Examiner uses broadest reasonable interpretation for “user equipment capability enquiry signaling” and maps this signaling to UECapabilityInformation message 202 of Van Lieshout because the claim and the original specification do not specify the intention of using this signaling. They merely require the signaling to be sent by the UE), and the second signaling carries instruction information instructing the user equipment to send transmission capacity on a combination of different frequency bands (Fig. 3, [0061]-[0062]: requestedFrequencyBands (=instruction information) requesting the UE to provide supported CA band combinations and non-CA bands (=transmission capacity on a combination of different frequency bands). [0011]: B5C capabilities is 5 bands or more combinations for CA. [0063]: legacy CA band combinations includes up to 2 downlink and 1 uplink carriers); and
send, by the base station, the second signaling to the user equipment (Fig. 2, [0061]: eNB 104 sends UECapabilityEnquiry message 205 to UE 102).

Regarding claim 36, Van Lieshout discloses all features of claim 36 as outlined above. 
Van Lieshout further discloses wherein the processor is further configured to:
obtain the second signaling by adding a third signaling to the user equipment capability enquiry signaling (Fig. 3, [0062]: UECapabilityEnquiry message 205 is modified to include a field for requestedFrequencyBands (=third signaling). [0062]: UECapabilityEnquiry message 205 covers information indicated by UECapabilityInformation message 202), wherein the third signaling instructs the user equipment to send the transmission capacity on the combination of different frequency bands (Fig. 3, [0062]: field for requestedFrequencyBands is used to request the UE to provide 5BC capabilities and supported CA band combinations and non-CA bands. [0011]: B5C capabilities is 5 bands or more combinations for CA. [0063]: legacy CA band combinations includes up to 2 downlink and 1 uplink carriers).

Regarding claim 37, Van Lieshout discloses all features of claim 36 as outlined above. 
Van Lieshout further discloses wherein the third signaling comprises a frequency band list, and the frequency band list comprises two or more frequency bands ([0062]: field for Note: [0062] uses the plural form of “frequency bands”; therefore, the list includes at least two frequency bands).

Regarding claim 41, Van Lieshout discloses A user equipment (Fig. 2: UE 102), comprising:
a processor ([0120]: machine-readable storage stores programs comprising instructions to be executed (=processor)); and
a memory for storing processor-executable instructions ([0120]: machine-readable storage stores programs comprising instructions to be executed);
wherein the processor is configured to implement the method for eliminating intermodulation interference according to any one of claims 31-34 ([0120]: machine-readable storage stores programs comprising instructions to be executed. See claims 31-34).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 28, 30, 32-34, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Lieshout et al. (US 2019/0110190 A1) in view of Jang et al. (US 2014/0233524 A1).

Regarding claim 28, Van Lieshout discloses all features of claim 25 as outlined above. 
Van Lieshout further discloses further comprising:
receiving, by the base station, a response signaling returned by the user equipment based on the second signaling (Fig. 2, [0063]-[0064], [0076]: eNB 104 receives UECapabilityInformation message 206 (=response signaling) from UE 102 based on UECapabilityEnquiry message 205).
Van Lieshout does not disclose, but Jang discloses determining the transmission capacity of the user equipment based on the combination of different frequency bands according to the response signaling (Fig. 8, [0099], [0106]: PCell 803 sends UECapabilityEnquiry message to UE 801 and receives UECapabilityInformation message (=response signaling) indicating its capability (=transmission capability), i.e., UE supports CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination, and thus allows the eNB to be aware whether the UE supports simultaneous bidirectional transmission); and
configuring at least one of time resource and frequency resource for the simultaneous data transmission of the user equipment based on the transmission capacity (Fig. 8, [0104]: PCell sends RRCConnectionReconfiguration message to the UE for configuring a plurality of TDD serving cells. [0099], [0106]: eNB is aware of whether the UE supports simultaneous bidirectional transmission and configures the UE with respective configurations, i.e., D, S, and U subframes (=time resource), so that the UE can then transmit uplink subframes at steps 843 and 845 simultaneously as aligned in the configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UECapabilityInformation message from the UE indicating its capability for supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band 
Doing so provides improved carrier aggregation technology (Jang: Fig. 8, [0097]). 

Regarding claim 30, Van Lieshout discloses all features of claim 25 as outlined above. 
Van Lieshout does not disclose, but Jang discloses wherein the transmission capacity on the combination of different frequency bands comprises one of (Fig. 8, [0099], [0106]: PCell 803 sends UECapabilityEnquiry message to UE 801 and receives UECapabilityInformation message (=response signaling) indicating its capability (=transmission capability), i.e., UE supports CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination):
an ability to support simultaneous data sending on the combination of different frequency bands ([0099], [0106]: UECapabilityInformation message indicates capability for UE supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination, i.e., it is possible to transmit uplink subframes at steps 843 and 845 simultaneously to PCell and SCell); or
an ability to support simultaneous data sending and receiving on the combination of different frequency bands ([0099], [0106]: UECapabilityInformation message indicates capability for UE supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination, i.e., it is possible to transmit uplink subframes at steps 843 and 845 and receive downlink subframes at steps 841 and 847 simultaneously to/from PCell and SCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UECapabilityInformation message from the UE indicating its capability for supporting CA with 
Doing so provides improved carrier aggregation technology (Jang: Fig. 8, [0097]).

Regarding claim 32, Van Lieshout discloses all features of claim 31 as outlined above. 
Van Lieshout further discloses wherein determining the response signaling based on the second signaling comprises (Fig. 2, [0063]-[0064]: UE determines to send UECapabilityInformation message 206 in response to receiving the UECapabilityEnquiry message 205):
determining the combination of frequency bands based on the instruction information in the second signaling ([0077]: UE determines to include minimal or essential capabilities in the UECapabilityInformation message 206, i.e., that the UE supports CA up to 2 downlink and 1 uplink band combinations. Fig. 3, [0061]-[0062]: UECapabilityEnquiry message 205 includes requestedFrequencyBands requesting the UE to provide supported CA band combinations and non-CA bands); and
obtaining the response signaling by adding the combination of frequency bands to a new radio frequency parameter signaling ([0077]: UE includes minimal or essential capabilities in the UECapabilityInformation message 206, i.e., that the UE supports CA up to 2 downlink and 1 uplink band combinations in the legacy capacity fields (=new radio frequency parameter signaling)), and adding the radio frequency parameter signaling to a network capability signaling supported by the user equipment (Fig. 4, [0064]: the UECapabilityInformation message 206 is a modified UECapabilityInformation message (=network capability signaling) that the UE uses to respond to the eNB. [0077]: the UECapabilityInformation message 206 includes information that the UE supports CA up to 2 downlink and 1 uplink band combinations in the legacy capacity fields).
supported for simultaneous data sending or simultaneous data sending and receiving (Fig. 8, [0099]: UE 801 indicates in the UECapabilityInformation message 813 its support for CA with combination of a plurality bands and the simultaneous bidirectional transmission capability per band combination supported by the UE. [0106]: UE supports simultaneous reception in downlink subframes 841 and 847 and transmission in uplink subframes 843 and 845).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support for CA band combination, as taught by Van Lieshout, to support CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination for reception and transmission, as taught by Jang.
Doing so provides improved carrier aggregation technology (Jang: Fig. 8, [0097]).

Regarding claim 33, Van Lieshout in view of Jang discloses all features of claim 32 as outlined above. 
Van Lieshout in view of Jang discloses wherein determining the combination of frequency bands supported for simultaneous data sending or simultaneous data sending and receiving based on the instruction information in the second signaling comprises (see claim 32).
Van Lieshout further discloses determining the combination of frequency bands from two or more frequency bands comprised in a frequency band list ([0062]-[0063]: the UECapabiltyEnquiry 205 includes a field requestedFrequencyBands comprising a list of frequency bands for which the UE is requested to provide supported CA band combinations and non-CA bands so that the UE determines to provide CA band combinations including up to 2 downlink and 1 uplink carriers in the UECapabilityInformation message 206. Note: [0062] uses the plural form of “frequency bands”; therefore, the list includes at least two frequency bands), in case that the second signaling comprises the frequency band list ([0062]: the UECapabiltyEnquiry 205 includes the field requestedFrequencyBands comprising the list of frequency bands).
Van Lieshout does not disclose, but Jang discloses combination of frequency bands supported for simultaneous data sending or simultaneous data sending and receiving (Fig. 8, [0099]: UE 801 indicates in the UECapabilityInformation message 813 its support for CA with combination of a plurality bands and the simultaneous bidirectional transmission capability per band combination supported by the UE. [0106]: UE supports simultaneous reception in downlink subframes 841 and 847 and transmission in uplink subframes 843 and 845).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support for CA band combination, as taught by Van Lieshout, to support CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination for reception and transmission, as taught by Jang.
Doing so provides improved carrier aggregation technology (Jang: Fig. 8, [0097]).

Regarding claim 34, Van Lieshout discloses all features of claim 31 as outlined above. 
Van Lieshout does not disclose, but Jang discloses wherein the transmission capacity of the user equipment on the combination of different frequency bands comprises one of (Fig. 8, [0099], [0106]: PCell 803 sends UECapabilityEnquiry message to UE 801 and receives UECapabilityInformation message (=response signaling) indicating its capability (=transmission capability), i.e., UE supports CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination):
an ability of the user equipment to support simultaneous data sending on the combination of different frequency bands ([0099], [0106]: UECapabilityInformation message indicates capability for UE supporting CA with combination of a plurality of bands and simultaneous bidirectional ; or
an ability of the user equipment to support simultaneous data sending and receiving on the combination of different frequency bands ([0099], [0106]: UECapabilityInformation message indicates capability for UE supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination, i.e., it is possible to transmit uplink subframes at steps 843 and 845 and receive downlink subframes at steps 841 and 847 simultaneously to/from PCell and SCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UECapabilityInformation message from the UE indicating its capability for supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination, as taught by Jang.
Doing so provides improved carrier aggregation technology (Jang: Fig. 8, [0097]).

Regarding claim 38, Van Lieshout discloses all features of claim 35 as outlined above. 
Van Lieshout further discloses wherein the processor is further configured to:
receive, a response signaling returned by the user equipment based on the second signaling (Fig. 2, [0063]-[0064], [0076]: eNB 104 receives UECapabilityInformation message 206 (=response signaling) from UE 102 based on UECapabilityEnquiry message 205).
Van Lieshout does not disclose, but Jang discloses determine the transmission capacity of the user equipment on the combination of different frequency bands according to the response signaling (Fig. 8, [0099], [0106]: PCell 803 sends UECapabilityEnquiry message to UE 801 and receives UECapabilityInformation message (=response signaling) indicating its capability ; and
configure at least one of time resource and frequency resource for the simultaneous data transmission of the user equipment based on the transmission capacity (Fig. 8, [0104]: PCell sends RRCConnectionReconfiguration message to the UE for configuring a plurality of TDD serving cells. [0099], [0106]: eNB is aware of whether the UE supports simultaneous bidirectional transmission and configures the UE with respective configurations, i.e., D, S, and U subframes (=time resource), so that the UE can then transmit uplink subframes at steps 843 and 845 simultaneously as aligned in the configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UECapabilityInformation message from the UE indicating its capability for supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination and configure TDD serving cells for simultaneous uplink subframe transmission, as taught by Jang.
Doing so provides improved carrier aggregation technology (Jang: Fig. 8, [0097]). 

Regarding claim 40, Van Lieshout discloses all features of claim 35 as outlined above. 
Van Lieshout does not disclose, but Jang discloses wherein the transmission capacity on the combination of different frequency bands comprises one of (Fig. 8, [0099], [0106]: PCell 803 sends UECapabilityEnquiry message to UE 801 and receives UECapabilityInformation message (=response signaling) indicating its capability (=transmission capability), i.e., UE supports CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination):
an ability to support simultaneous data sending on the combination of different frequency bands ([0099], [0106]: UECapabilityInformation message indicates capability for UE supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination, i.e., it is possible to transmit uplink subframes at steps 843 and 845 simultaneously to PCell and SCell); or
an ability to support simultaneous data sending and receiving on the combination of different frequency bands ([0099], [0106]: UECapabilityInformation message indicates capability for UE supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination, i.e., it is possible to transmit uplink subframes at steps 843 and 845 and receive downlink subframes at steps 841 and 847 simultaneously to/from PCell and SCell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the eNB, as taught by Van Lieshout, to receive UECapabilityInformation message from the UE indicating its capability for supporting CA with combination of a plurality of bands and simultaneous bidirectional transmission capability per band combination, as taught by Jang.
Doing so provides improved carrier aggregation technology (Jang: Fig. 8, [0097]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Hong et al. (US 2020/0288457 A1) – Fig. 7, [0099]-[0102]: base station 110 sends capability information request to terminal 120 and receives capability information report including information about simultaneous transmission capability for a plurality of carriers in CA application. Base station 110 determines a mode to indicate a carrier to be used by terminal 120 for Huang et al. (US 2020/0029347 A1) – Fig. 4: network device determines whether the terminal supports simultaneous data sending and data receiving. If the terminal supports simultaneous sending and receiving, the network device schedules a first scheduling scheme; otherwise, the network device schedules a second scheduling scheme.	Hua et al. (US 2019/0082352 A1) – Fig. 8, [0145], [0156]: base station receives UE capability of simultaneous transmission of Uu link, D2D link, and/or V2V link and further receives a report from the UE for a specific carrier. The base station determines based on the received information whether to send the UE an indication of allowing sending V2X service on a carrier of Uu link, V2X link, or D2D link.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THE HY NGUYEN/               Examiner, Art Unit 2478